Dianne C. Kerns, Trustee
Office of Chapter 13 Bankruptcy
PMB #413
7320 N. La Cholla #154
Tucson, AZ 85741
Telephone (520) 544-9094


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF ARIZONA


IN RE:                                                 )           CHAPTER 13 PROCEEDINGS
                                                       )
JASON EDWARD VANWORMER                                 )           CASE NO.: 16-bk-13570-SHG
THERESA MARIE VANWORMER                                )
                                                       )
                                                                   2017 IRS and ADOR
                                                       )
                                                       )
                                       DEBTORS         )


                    TRUSTEE MOTION TO DISMISS FOR FAILURE TO SUBMIT
                               POST-PETITION TAX RETURNS
                                          AND
                NOTICE OF INTENT TO LODGE ORDER DISMISSING CASE WITOUT A
                                        HEARING

    DIANNE CRANDELL KERNS, the Standing Chapter 13 Trustee, hereby moves this Court to dismiss this
Chapter 13 case pursuant to 11 U.S.C. §§ 521, 1308(a) and LRBP 2084-5. In support of this Motion the
Trustee asserts that:

  1.     Debtors filed for relief on November 29, 2016.

  2.     The 341(a) Meeting of Creditors was first scheduled for January 06, 2017.
  3.     Pursuant to 11 U.S.C. §§521(f), at the request of the Trustee, the Debtors shall file with the court*,
         post petition tax returns each year the bankruptcy case is pending.

  4.     The Trustee has requested such filing:
           a.     In the Debtor Information Packet provided at commencement of this case; **
           b.     In the plan objection/evaluation filed in this case.
           c.     The Trustee also sent a letter to the Debtors requesting said tax returns.

  5.     To the best of the Trustee’s knowledge and belief, the Debtors have not provided copies of the required
         tax returns to the Trustee.
CASE NO.: 16-bk-13570-SHG



     6.    Pursuant to LRBP 2084-5 “Unless the court grants a motion for an extension of time, if a debtor fails to
           comply with Bankruptcy Code §§521(e) or (f), or § 1308(a), the case trustee may upload a dismissal
           order and the court may summarily dismiss the case, or the case trustee may file a motion to dismiss..."


In this case the Debtors have failed to provide copies of the 2017 IRS and ADOR tax returns to the Trustee in
compliance with 11 U.S.C. §§521 and LRBP 2084-5. WHEREFORE the Trustee respectfully requests that the
Court dismiss this case.


The Trustee further gives notice of her intent to upload an order dismissing this case WITHOUT FURTHER
NOTICE OF HEARING unless the Debtors file an objection to this motion including documentation that the
taxes have been submitted to the Trustee.


Dated: January 03, 2019                                                                     OFFICE OF THE CHAPTER 13 TRUSTEE
                                                                                            7320 N. La Cholla #154-413
                                                                                            Tucson, AZ 85741



                                                                                            By /s/ DCK 011557
                                                                                            Dianne Crandell Kerns, Chapter 13 Trustee


Copy of the foregoing lodged with U.S. Bankruptcy
Court and mailed this: 1/3/2019

JASON EDWARD VANWORMER                                                       DANIEL E GARRISON
THERESA MARIE VANWORMER                                                      THE TURNAROUND TEAM PLLC
9662 E NIDO AVE                                                              1166 E WARNER RD. STE 205
MESA, AZ 85209                                                               GILBERT, AZ 85296



Submitted By Nancy Strickler




*    The Bankruptcy Code requires that the debtor file tax returns with the bankruptcy court. Recognizing that this may be uncomfortable to certain debtors, the
Trustee requests only the the tax returns be submitted to her office.

**    Debtor Information Packet is also availabe on the Trustee's website: www.dcktrustee.com
